D4ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed October 27, 2020 has been considered. 
Claims 41- 60 are pending.
Claims 1-40 are cancelled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What radicals are intended for the protecting group, PG1?  Clarification is appreciated.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over the conflicting claims of the following U.S. Patents.  See the Table below: 
U. S. Patent No.
Cited Document 
Claims with Sections 
9,163,042
A15, cited by Applicants
Claim 1- generic
Claim 14-species 
9,464,102
A19, cited by Applicants
Claim 1- species 
9,828,397
A23, cited by Applicants
Claims 1, 2, and 20 -species
10,253,054
A25, cited by Applicants
Claim 1- species 
10,787,472
A, cited by Examiner
Claim 1- generic
Claims 4, 6, 9-24- species 
method of using chemical compounds  


Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above patents claim at least one compound that anticipates the instant claims.
This application, 16/998,426, is a continuation of U.S. Patent Application No. 16/283,904, filed February 25, 2019, which is a continuation of U.S. Patent Application No. 15/791,982, filed October 24, 2017, which is a continuation of U.S. Patent Application No. 15/260,778, filed September 9, 2016, which is a continuation of U.S. Patent Application No. 14/858,635, filed September 18, 2015.  During the prosecution of these U.S. Patent applications, a restriction requirement has not been issued between the chemical compounds and the process for preparing the chemical compounds.  Thus, no 35 U.S.C. 121 shield exists.   There is only a single process for preparing the instant compounds.  For instance, at pages 53-56 of Reference A15, the reaction process is described in the specification. The U. S. Patent No. 9,163,042 process teaches how to make the same chemical compound using the same reaction scheme. See the reaction below: 

    PNG
    media_image1.png
    551
    930
    media_image1.png
    Greyscale
.  
Compare the U.S Patents. The nonstatutory double patenting rejection is made in this application because permitting claims to issue when the inventions are disclosed would result in the unjustified timewise extension of the period of exclusivity for the compound itself.  See MPEP 804.      
For the Information Disclosure Statement filed August 20, 2020, publication dates have been added to References A111, A123, A126, and A131. 
The Information Disclosure Statements filed August 20, 2020 and May 25, 2022 have been considered.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Zinna Northington Davis/
                                                  /Zinna Northington Davis/
                                             Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


Znd
11.08.2022